ORDER
PER CURIAM.
Hoodco, Inc. (hereinafter, “Hoodco”) appeals from the trial court’s grant of summary judgment entered in favor of United Capitol Insurance Company (hereinafter, “United Capitol”) claiming United Capitol should not have sought further relief pursuant to Rule 87.10 because it had an adequate remedy at law; United Capitol was estopped from seeking further relief; and consideration of the issue was barred by res judicata. Further, Hoodco argues genuine issues of material fact existed as to its counterclaims of malicious prosecution and abuse of process.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. However, we have provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).